PER CURIAM.
In this case it appears a United States commissioner, after hearing, made an order to remove Samuel Shiekman to the District of New Jersey for trial on an indictment there found. Thereupon Shiekman sued out a writ of habeas corpus. On hearing, the District Court discharged the writ and remanded him to the custody of the United States marshal for removal. Following this, Shiekman took this appeal.
After argument of counsel and full consideration had, we find ourselves in accord with the action of the court below. The indictment sufficiently charged a crime and identified Shiekman as a defendant therein.
The additional question is raised in this court that the indictment was not certified by the foreman of the grand jury. That question was not raised in the court below, was not ruled on by it nor exception taken, but, in the interest of justice, we have examined the original indictment, made inquiry, and find the foreman did certify when the indictment was found.
So holding, the order made below is affirmed.